                                                                                                                               FILED
                                                                                                                      2021 Mar-05 AM 09:12
                                                                                                                      U.S. DISTRICT COURT
                                                                                                                          N.D. OF ALABAMA
AO 440 (Rev. 06112) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                      Northern District of Alabama


        LAKEISHA EZELL, as representative of the                  )
        ESTATE OF TERRENCE ANDREWS,                               )
                                                                  )
                                                                  )
                           Pfai11tiff(s)                          )
                                V.
                                                                  )       Civil Action No. 4:20-cv-02058-ACA
                                                                  )
                JEFFERSON DUNN, et al.                            )
                                                                  )
                                                                  )
                                                                  )
                          Defe11dant(.v)                          )

                                                ALIAS SUMMONS IN A CIVIL ACTION

To: (De/e11dan1 's name and address) Gwendolyn D. Givens
                                     Hamilton Correctional Center- Aged and Infirmed
                                     223 Sasser Drive
                                     Hamilton, AL 35570




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) -or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Anil Mujumdar
                                 Dagney Johns on Law Group
                                2170 Highland Avenue, Suite 250
                                 Birmingham, AL 35205



        If you fail to respond, judgment by defaul� be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                                                          (ll
                                                                            CLERK�\a


Date:     3- 4-@o�\                                                                   Signature of Clerk or Deputy Clerk
